Citation Nr: 1502303	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the claim of entitlement to service connection for bronchial asthma.

An October 2012 statement of the case reopened the claim for service connection for bronchial asthma and denied the claim on its merits.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

In May 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  In a final May 1973 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bronchial asthma.  

2.  The evidence received since the May 1973 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchial asthma.  

3.  The evidence does not demonstrate that the Veteran's bronchial asthma clearly and unmistakably pre-existed his period of active duty service.  

4.  Resolving all reasonable doubt in favor of the Veteran, the probative evidence demonstrates that the Veteran's bronchial asthma was either incurred in or caused by his period of active duty service.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision that denied the Veteran's claim of entitlement to service connection for bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish entitlement to service connection for bronchial asthma have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen a claim for entitlement to service connection for bronchial asthma and granting entitlement to service connection for bronchial asthma, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1973 rating decision, the RO denied the Veteran's claim for service connection for bronchial asthma.  In May 1973, the Veteran was advised of the rating decision and his appellate rights.  In April 1974, the Veteran submitted a timely NOD.  38 U.S.C.A. § 7105(b) (West 2014).  In May 1974, the RO issued a statement of the case (SOC), but the Veteran did not file a Substantive Appeal (VA Form 9) to perfect his appeal.  The Board further observes that no new evidence pertaining to the Veteran's claim was received within one year of the May 1973 rating decision.  Therefore, the May 1973 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the May 1973 rating decision, the RO found that the Veteran's asthma had pre-existed service and that he had not presented evidence that his asthma was aggravated by his period of active duty service.  

Since the Veteran's last prior final denial in May 1973, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a May 2011 private Independent Medical Examination (IME).  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The May 2011 private IME will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bronchial asthma is reopened.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096 ; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

As an initial matter, the Board finds that the evidence does not demonstrate that the Veteran's bronchial asthma clearly and unmistakably pre-existed his period of active duty service.  The Veteran's July 1972 enlistment examination report did not note that the Veteran had bronchial asthma prior to entering his period of service.  When the Veteran was discharged from service in January 1973, the Medical Board found that the Veteran had, since childhood, experienced episodes of acute shortness of breath with wheezing which had partially cleared.  The Medical Board noted that the Veteran's attacks had been infrequent and therefore the Veteran neglected to inform the examiner that he had asthma on his enlistment history.  The Medical Board found that the Veteran's bronchial asthma had pre-existed service.  See January 1973 Medical Board summary.  However, the Veteran submitted three lay statements from his brothers and sister which indicated that the Veteran had been healthy and active prior to entering the service and did not have asthma until he returned from service.  See March 2011 and April 2011 statements.  The Veteran stated that his service treatment records, which had noted that he had asthma as a child, was incorrect.  He explained that one of his brothers and a couple of cousins had asthma, but he never had it.  The Board finds that, as the evidence does not show any evidence of a prior diagnosis of asthma prior to the Veteran's entering service and the credible lay testimony reflects that the Veteran did not have any respiratory problems prior to entering his period of service, the Veteran's bronchial asthma has not been clearly and unmistakably shown to have pre-existed service.  Therefore, the presumption of soundness applies and the claim must be treated as an ordinary claim for service connection.  

The Veteran has a current diagnosis of asthma.  See August 2012 VA examination.  The evidence demonstrates that the Veteran was diagnosed with asthma while in-service and his diagnosis, along with a lack of improvement in symptoms, was the basis for his discharge from service.  See December 1972 service treatment record and January 1973 Medical Board Certificate.  Now, the Board must consider whether the Veteran's currently diagnosed asthma was incurred in or caused by his period of service.  

The Board observes that the record includes a negative nexus opinion as to the etiology of the Veteran's bronchial asthma.  See August 2012 VA examination.  The August 2012 VA examiner concluded that the Veteran's asthma was less likely than not incurred in or caused by his period of active duty service, because other factors unrelated to his service may have contributed to his current symptoms and it would be merely speculative to state that his minimal time in the service contributed to his current asthma condition.  The Board finds that this opinion is based on speculation, and therefore offers little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

By contrast, the Veteran submitted a positive nexus opinion from a private board certified pulmonologist, Dr. Gilliard, who had interviewed the Veteran, reviewed his claims file and performed an examination.  See May 2011 IME.  Following a physical examination of the Veteran and review of the Veteran's claims file, Dr. Gilliard found that the Veteran had entered service without any symptoms of asthma.  The Veteran had reported experiencing strenuous activity during boot camp and having an episode in July 1972 following a night of cold and wet weather exposure, but Dr. Gilliard noted that the Veteran was not diagnosed with asthma until December 1972.  He was admitted to the hospital and treated for bronchial asthma through January 1973.  As the Veteran had more than one asthma attack and an extended inpatient hospitalization during service, Dr. Gilliard opined that the Veteran's currently diagnosed asthma was caused by the Veteran's period of service.  The Board finds that the May 2011 private opinion is the most probative evidence of record as to the etiology of the Veteran's bronchial asthma.

In sum, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for bronchial asthma is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the petition to reopen the claim for entitlement to service connection for bronchial asthma is granted.

Entitlement to service connection for bronchial asthma is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


